406 So.2d 1188 (1981)
DELTA AIRLINES and Employers Insurance of Wausau, Appellants,
v.
Darlene UNDERWOOD, Appellee.
No. ZZ-66.
District Court of Appeal of Florida, First District.
November 18, 1981.
Rehearing Denied December 23, 1981.
*1189 Ivan Matusek of Matusek, Ogden, McKnight & Hudson, St. Petersburg, for appellants.
Stephen L. Rosen of Morris & Rosen, Tampa, and Thomas D. Masterson of Masterson, Rogers, Patterson, Masterson & Lowe, St. Petersburg, for appellee.
PER CURIAM.
We reverse the deputy's award of temporary total disability benefits from March 27, 1980 through July 21, 1980. See Walter Glades Condominium v. Morris, 393 So.2d 664 (Fla. 1st DCA 1981); Lehigh Corp. v. Byrd, 397 So.2d 1202 (Fla. 1st DCA 1981); Four Quarters Habitat, Inc. v. Miller, 405 So.2d 475 (Fla. 1st DCA 1981); McDonnell Douglas v. Holliday, 397 So.2d 366 (Fla. 1st DCA 1981).
We affirm the point on cross-appeal; the deputy was correct in concluding that the employer/carrier was not responsible for the unauthorized treatment of Dr. Wallace. Here, the claimant, absent a medical emergency, arbitrarily changed physicians while alternate treatment was still being provided by the employer/carrier and without seeking prior approval by the deputy commissioner. Therefore, the claimant did not properly comply with the procedures specified in Section 440.13(2), Florida Statutes (1979).[1]See Redwing Carriers, Inc. v. Pinto, IRC Order 2-3089 (January 6, 1977); Schult Mobile Home Corp. v. Walling, 384 So.2d 251 (Fla. 1st DCA 1980).
Reversed in part, and affirmed in part.
ERVIN, WENTWORTH and JOANOS, JJ., concur.
NOTES
[1]  Fla. Stat. § 440.13(2) provides:

If an injured employee objects to the medical attendance furnished by the employer, it shall be the duty of the employer to select another physician to treat the injured employee unless a deputy commissioner determines that a change in medical attendance is not for the best interests of the injured employee; however, a deputy commissioner may at any time, for good cause shown, in the deputy commissioner's discretion, order a change in such remedial attention, care, or attendance.